Citation Nr: 0810874	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-39 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 28, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1961 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In January 2008, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1.  The veteran first filed a claim seeking VA disability 
compensation for PTSD on February 15, 2002.

2.  On his original application seeking compensation for 
PTSD, he listed a Huntersville, North Carolina mailing 
address.

3.  Service connection for PTSD was denied in an August 2002 
rating decision; notice of the rating action was sent only to 
a Charlotte address for the veteran.

4.  Service connection for PTSD was thereafter granted in an 
August 2004 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of February 15, 2002, for 
the grant of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Once, however, a claim has been substantiated through the 
grant of service connection and the assignment of an initial 
rating and effective date for the grant of service 
connection, no further VCAA notice is required as to the 
downstream element of the effective date assignable for the 
grant of service connection.  See Dingess, supra.  In this 
case, the claim was substantiated when service connection was 
granted in August 2004.  The record shows that the veteran 
has received the notice to which he is entitled pursuant to 
38 U.S.C.A. §§ 5103A and 7105 in connection with this appeal.

Moreover, and as discussed in further detail below, the Board 
is granting an effective date for the award of service 
connection for PTSD to coincide with the date of his original 
claim for that disorder.  The veteran does not contend that 
he filed a claim for PTSD even earlier than February 15, 
2002, and the record does not contain evidence even remotely 
suggestive of the filing of a PTSD claim before that date.

In light of the above, the Board finds that any prejudice 
flowing from the failure to provide him with notice of the 
information and evidence necessary to substantiate his 
earlier effective date claim has been rebutted.

With respect to VA's duty to assist the veteran, all 
pertinent evidence identified by the veteran or otherwise 
suggested by the record has been obtained.  As already noted, 
the veteran does not contend that he filed a claim for PTSD 
prior to February 2002.

In sum, VA's notification and assistance duties have been met 
in this case.


Factual Background

On February 15, 2002, the RO received the veteran's original 
application for VA disability benefits, in which he claimed 
service connection for PTSD.  On the application, he listed 
his mailing address as in Charlotte North Carolina.  He 
listed his spouse's address as in Huntersville, North 
Carolina.  On his application, he noted that he lived with 
his spouse.  

On August 14, 2002, the RO sent a letter to veteran's 
Huntersville address.  In a rating decision dated August 21, 
2002, the RO denied service connection for PTSD.  On August 
22, 2002, the RO sent notice of the denial to Charlotte 
address.  

In a statement received on October 28, 2003, the veteran 
argued that he had not resided at the Charlotte address for 
over 20 years.  He claimed he never received notice of the 
August 2002 denial.  

On December 16, 2003, the veteran filed to reopen his claim 
for service connection for PTSD.  In an August 2004 rating 
decision, the RO granted service connection for PTSD 
effective December 16, 2003.  

In a statement dated in September 2004, the veteran indicated 
that he received mail at his Huntersville address.  

In a rating decision dated in November 2006, the RO granted 
an earlier effective date of October 28, 2003 for the grant 
of service connection for PTSD, the date the veteran 
requested reactivation of his claim.  

During the veteran's January 2008 hearing, he and his 
representative indicated the February 2002 claim for service 
connection for PTSD was prepared by a service officer, who 
listed an incorrect mailing address.  

Effective Date Criteria

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which 
provides that the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Analysis

The veteran contends that he is entitled to an effective date 
of February 15, 2002, when he filed his initial claim for 
service connection for PTSD.  The veteran argues he never 
received notice of the denial, dated on August 22, 2002, 
because the RO sent notification to an old address.  He 
contends the RO had his current address as he received 
correspondence at that address on August 14, 2002.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary and the Board properly 
discharged their official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary". Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  If such evidence 
was submitted, the burden would shift to the Secretary to 
show that proper procedures were followed.  Warfield v. 
Gober, 10 Vet. App. 483 (1997).

In this case, there is "clear evidence to the contrary", 
which establishes that the RO on August 22, 2002 had the 
veteran's current address but sent notification to the 
veteran's old address regarding the denial of service 
connection for PTSD.  In this regard, the Board notes that 
the letter was not sent to the veteran's address of record at 
the time.  Thus, although the letter was not returned as 
undeliverable, the Board finds that the presumption of 
regularity has been rebutted and the veteran was not provided 
notice of the August 2002 rating decision denying service 
connection for PTSD.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  

It follows that the veteran's initial claim for service 
connection for PTSD, filed in February 2002, never became 
subject to a final denial.  

Given that the presumption of regularity is rebutted, proper 
procedures were not followed, and resolving all doubt in 
favor of the veteran, the Board concludes that the February 
15, 2002, claim for service connection for PTSD remained 
pending until the RO granted service connection in August 
2004.  The Board consequently finds that the veteran is 
entitled to service connection for PTSD effective from the 
date of claim, February 15, 2002.  38 U.S.C.A. §§ 5107(b), 
5110; 38 C.F.R. 
§§ 3.102, 3.400.


ORDER

An effective date of February 15, 2002, for the grant of 
service connection for PTSD is established.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


